DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the prior art either alone or in combination fails to disclose, teach or suggest a vehicle comprising: an electronic control suspension (ECS) controller; an all wheel drive (AWD) controller configured for controlling distribution of torque to each of front and rear wheels; and an integrated chassis controller connected to the ECS controller and the AWD controller and configured for performing mountain-road integrated chassis control allowing, when a route of a mountain road is verified based on information generated by one of the navigation, the camera, and the vehicle sensor, wherein ECS damping force and AWD torque distribution are DB1/ 130311602.15 of 6PATENTApplication No. 16/191,235 Attorney Docket No. 060945-5644-UScontrolled with the ECS controller and the AWD controller in a different manner according to uphill and downhill roads of the mountain road.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        June 27, 2022